Exhibit 10.5

Haymaker Acquisition Corp. II

650 Fifth Avenue, Floor 10

New York, NY 1001

September 8, 2020

Haymaker Sponsor II LLC

650 Fifth Avenue, Floor 10

New York, NY 10019

Re: Allocation of Termination Fees

Ladies and Gentlemen:

In consideration of the various commitments and obligations of Haymaker Sponsor
II LLC (the “Sponsor”), and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), this letter is being
executed and delivered by Haymaker Acquisition Corp. II, a Delaware corporation
(the “SPAC”), to the Sponsor. Reference is made to the Non-Binding Letter of
Intent, dated as of July 12, 2020, by and among the SPAC, GPM Investments, LLC,
and ARKO Holdings Ltd. (as may be amended from time to time, the “LOI”) and to
the LOI Termination Fee and AA Termination Fee (each, a “Termination Fee” and
collectively, the “Termination Fees”) provided for therein. Capitalized terms
used and not otherwise defined herein have the meanings set forth in the LOI.

This letter confirms that if a Termination Fee shall be paid to the SPAC
pursuant to the terms of the LOI or the Definitive Agreements, the SPAC shall
allocate any amounts received by the SPAC, less any amounts payable in respect
of applicable taxes, as follows (and with the following priority): (i) to pay
the expenses of the SPAC incurred in connection with the Proposed Transaction;
(ii) to purchase from the Sponsor the warrants to purchase Class A Common Stock
of the SPAC that the Sponsor purchased in connection with the SPAC’s initial
public offering; (iii) to reimburse the SPAC for its expenses in connection with
the Proposed Transaction or any other potential business combinations; (iv) to
pay $25,000 to the Sponsor; and (v) to pay any taxes applicable to the SPAC. The
SPAC shall cause the amount of the applicable Termination Fee remaining after
such payments to be paid to the holders of Class A Common Stock of the SPAC at
the time of the SPAC’s liquidation (the “Public Stockholders”) on a pro rata
basis based on the number of shares of Class A Common Stock held by such Public
Stockholders.

This letter constitutes the entire agreement and understanding of the SPAC and
the Sponsor in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or between the SPAC and the
Sponsor, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This letter may not be
changed, amended, modified or waived except by a written instrument executed by
the SPAC and the Sponsor.

Neither the SPAC nor the Sponsor may assign either this letter or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter shall be binding on the
undersigned and each of its respective successors, heirs, personal
representatives or assigns.

signature page follows



--------------------------------------------------------------------------------

This letter shall be governed by and construed and enforced in accordance with
the laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction.

 

Sincerely,

 

HAYMAKER ACQUISITION CORP. II

By:  

/s/ Christopher Bradley

  Name: Christopher Bradley   Title:   Chief Financial Officer

Signature Page to Allocation of Termination Fees